DLD-073                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2670
                                       ___________

                 GUILIO MESADIEU, trading as Palmist Trucking LLC
                                             Appellant

                                             v.

    CITY OF LINDEN, Official Capacity; LINDEN POLICE OFFICER 20098838,
Individually and Official Capacity; LINDEN POLICE OFFICER 20098664, Individually
                                  and Official Capacity
                      ____________________________________

                    On Appeal from the United States District Court
                               for the District of New Jersey
                          (D.C. Civil Action No. 2:18-cv-14561)
                    District Judge: Honorable John Michael Vazquez
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 December 19, 2019

            Before: RESTREPO, PORTER and NYGAARD, Circuit Judges

                            (Opinion filed: January 27, 2020)
                                       _________

                                        OPINION *
                                        _________
PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Guilio Mesadieu, proceeding pro se, filed a civil-rights action naming as

defendants the City of Linden, the Linden Police Department, and two Linden Police

Officers, and alleging that he received three wrongful motor vehicle citations (which

were later dismissed by a state court), that his trailer was towed and impounded, and that

he could not afford the fees to have it released, all in violation of several of his rights

under the United States Constitution and New Jersey state law. For the reasons stated

below, we will affirm the District Court’s dismissal of the action.

       Mesadieu’s initial complaint purported to be brought on behalf of Palmist

Trucking, LLC. The District Court issued an opinion explaining that an LLC cannot

proceed without counsel, and granting Mesadieu’s motion to proceed in forma pauperis.

Because Mesadieu was proceeding pro se, the Court screened the complaint pursuant to

28 U.S.C. § 1915(e)(2)(B) as though it had been brought by Mesadieu, and concluded

that it failed to state a claim on the merits. Accordingly, the District Court dismissed the

complaint without prejudice to his filing one that remedied the flaws in his first

complaint.

       Mesadieu filed an amended complaint, in which he listed himself as the named

plaintiff, trading as Palmist Trucking LLC. The District Court again screened the

amended complaint under § 1915(e)(2)(B), and again found that it failed to state a claim.

Specifically, the District Court concluded that Mesadieu failed to allege facts

demonstrating that a city custom or policy resulted in the alleged wrongs, failed to allege

facts demonstrating that the towing and impoundment of his ostensibly abandoned trailer

was in violation of his Fourth Amendment rights, and failed to allege facts giving rise to

                                               2
a substantive or procedural due process claim. The District Court declined to exercise

supplemental jurisdiction over the remaining state-law claims, and dismissed the action,

with prejudice, concluding that an opportunity to amend again would be futile. Mesadieu

timely appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary, Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000), and we construe

Mesadieu’s pro se complaint liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam). We may summarily affirm if the appeal fails to present a substantial

question. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir.

L.A.R. 27.4; I.O.P. 10.6.

       For substantially the reasons given in the District Court’s opinion, we will affirm.

See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6. As explained by the District Court,

Mesadieu’s amended complaint, liberally construed, contained insufficient factual

allegations to support his claims of Constitutional violations. Furthermore, given that

Mesadieu failed to state a claim regarding his federal causes of action, the District Court

did not abuse its discretion in declining to exercise supplemental jurisdiction over his

state-law claims. See 28 U.S.C. § 1367(c)(3); Figueroa v. Buccaneer Hotel, Inc., 188

F.3d 172, 181 (3d Cir. 1999).




                                             3